DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: Shigetoshi (WO 2018/123299, original and machine translation relied upon attached) is the closest prior art to the present claims and is best illustrated by the following annotated drawing.

    PNG
    media_image1.png
    553
    557
    media_image1.png
    Greyscale


Per ¶90 of Shigetoshi element 515 is a conductive plug with a surrounding first conductive barrier layer and element 514 is a second conductive barrier layer surrounding the first conductive barrier layer. However, unlike the present claims, the first conductive barrier layer of Shigetoshi covers the entirety of the sidewalls of the conductive plug instead of a portion thereof. As there is no particular disclosure or motivation in the prior art to render the current claims obvious in light of the disclosure of Shigetoshi, the present claims are neither anticipated or rendered obvious by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P SHOOK whose telephone number is (571)270-7890. The examiner can normally be reached 9:00 am - 5:00 pm, Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P SHOOK/Primary Examiner, Art Unit 2896